REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: receiving visual interaction information from a first light field display element worn by a viewer; computing three-dimensional coordinates indicating the position and the orientation of the first and second light field display elements based on the received position and orientation information; computing a light field contribution of each of the first and second light field display elements to a collective light field volume using the coordinates indicating the position and the orientation of the first and second light field display elements, wherein the collective light field volume comprises a predetermined set of optical performance light field characteristics; determining a portion of the collective light field volume on which the viewer is focused based on the received visual interaction information; determining whether the portion of the collective light field volume on which the viewer is focused should be displayed by the first light field display element or the second light field display element based on the visual interaction information and the coordinates indicating the position and orientation of the first and second light field display elements; and providing light field data for the portion of the collective light field volume on which the viewer is focused to the first light field display element or the second light field display element based on the determination of whether the portion should be displayed by the first light field display element or the second light field display element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU K NGUYEN/Primary Examiner, Art Unit 2616